UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2154


JOHN CONNORS,

                  Petitioner - Appellant,

             v.

INTERNAL REVENUE SERVICE,

                  Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 19571-07L)


Submitted:    February 26, 2009             Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Connors, Appellant Pro Se.   Richard Farber, Laurie Allyn
Snyder, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John    Connors    appeals       from   the    tax   court’s    orders

upholding the Commissioner’s proposed collection activities with

respect to his tax liability for the 2004 tax year, and denying

his motion for reconsideration.               We have reviewed the record and

find   no   reversible     error.      Accordingly,         we    affirm    for   the

reasons     stated   by   the   tax   court.         See   Connors   v.     Internal

Revenue Serv., No. 19571-07L (U.S.T.C. July 14, 2008 & filed

Sept. 15, 2008; entered Sept. 16, 2008).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                          2